Citation Nr: 0839361	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-27 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial compensable disability rating 
for resection of benign bladder leiomyoma with perforation of 
the bladder trigone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972 and again from March 1973 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The veteran testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in September 2008.  A transcript of this proceeding 
is of record.  

The Board notes that the veteran also attempted to perfect an 
appeal regarding the issues of entitlement to service 
connection for degenerative changes of the lumbosacral spine, 
degenerative joint disease of the left hip, onychial mycosis 
of the bilateral toenails, post-traumatic stress disorder, 
dementia, and ear infection.  However, in correspondence 
dated in November 2007 the RO informed the veteran that the 
substantive appeal filed with regard to these issues was 
found to be untimely.  The veteran was afforded the 
opportunity to appeal the decision regarding timeliness but, 
as of this date, has not done so.  

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an initial compensable 
disability rating for resection of benign bladder leiomyoma 
with perforation of the bladder trigone are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

There is no evidence of bipolar disorder or any other 
psychiatric disorder in service, or within one year after 
service, and no competent medical evidence linking the 
veteran's current bipolar disorder with his periods of 
service.


CONCLUSION OF LAW

Service connection for bipolar disorder is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's assertion that his 
bipolar disorder is related to his service with the United 
States Army from July 1970 to February 1972 and again from 
March 1973 to April 1980.  Specifically, the veteran 
maintains that he was seen for complaints of depression 
during the last two years of his service, approximately 1978 
and 1979.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, certain chronic diseases such as psychoses may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Despite the veteran's claim that he was seen for complaints 
of depression during the last two years of military service, 
service treatment records are negative for psychiatric 
complaints in service.  His April 1980 separation examination 
showed a normal psychiatric evaluation.  Also, in his April 
1980 "Report of Medical History" the veteran denied 
"depression or excessive worry" and "nervous trouble of 
any sort."      

The earliest evidence of a psychiatric disorder is a 
treatment record from the Arizona Department of Corrections 
dated in November 1993 in which the veteran was diagnosed 
with post-traumatic stress disorder (PTSD).  After his 
release from prison, the veteran was admitted to a VA 
hospital and diagnosed with major depression in August 1996.  
In a May 2003 VA psychiatric examination, the veteran was 
diagnosed with bipolar disorder and the examiner noted that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.
.  
The Board finds that the preponderance of the evidence is 
against service connection for bipolar disorder.  First, 
there is no evidence of bipolar disorder or any other 
psychiatric disorder in service or within one year after 
service.  As above, the April 1980 separation examination 
showed a normal psychiatric system and the veteran denied 
"depression or excessive worry" and "nervous trouble of 
any sort."  Furthermore, there is no evidence of a 
psychiatric disorder until at least 1993, approximately 13 
years after service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, 
there is no medical evidence in the record that links any 
current psychiatric disorder to an incident of the veteran's 
active military service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bipolar disorder.  As the evidence 
is not in relative equipoise, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March, July, and August 2003.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), such notice was sent in March 2006 and the 
claim was readjudicated in a November 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran the 
opportunity to give testimony before the Board.  The Board 
has not obtained a medical opinion in this case because there 
is no evidence establishing a psychiatric condition in 
service or establishing that such a condition manifest during 
one year after separation from service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

  
ORDER

Service connection for bipolar disorder is denied.  


REMAND

Service treatment records show that the veteran had trouble 
with his ears during service.  While the veteran's April 1980 
separation examination shows 15/15 whispered voice, which 
indicates normal hearing, in the veteran's April 1980 
"Report of Medical History" the veteran reported ear 
trouble and indicated that he suffered from chronic recurrent 
otitis.  

The veteran was afforded a VA audiological examination in May 
2003.  During this examination the veteran reported that 
gnats ate the fungus on his eardrums which caused scar tissue 
while in service.  The veteran denied noise exposure during 
service but reported a post-service incident in the 1990s 
involving a hand grenade explosion that caused his ears to 
ring for two weeks and cause a decrease in hearing.  The 
examiner diagnosed the veteran with mild high frequency 
sensorineural hearing loss, bilaterally but did not opine 
whether the veteran's chronic ear problems in service 
contributed to his current bilateral hearing loss.  Such an 
opinion is necessary to decide the claim.  38 C.F.R. 
§ 3.19(c)(4).

Also, a review of the claims file reveals that the veteran 
was not afforded a VA examination to assess the current 
severity of his service-connected bladder disorder as he was 
incarcerated at the time he filed his claim for service 
connection.  It appears that the veteran is no longer 
incarcerated, thus he should be afforded such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss.  

The claims folder must be made available 
to the examination for review and any 
indicated studies should be performed.

Based on the examination and review of 
the record, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., a likelihood of 
50 percent or greater) that any current 
bilateral hearing loss had its onset 
during active service, or is related to 
any in-service disease or injury.  The 
examiner should provide a rationale for 
the opinion.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his resection of 
benign bladder leiomyoma with 
perforation of the bladder trigone.  The 
examination should comply with AMIE 
protocols and all residuals should be 
reported in detail.

The claims folder must be made available 
to the examination for review and any 
indicated studies should be performed.  

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claims remain denied, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


